Case 2:20-cv-08139-PA-MRW Document 6 Filed 09/08/20 Page 1 of 1 Page ID #:35

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                                       CASE NUMBER:


KATHERINE M CLEARY , et al.                                2:20−cv−08139−DDP−MRW
                                        PLAINTIFF(S)

       v.
AMERICAN AIRLINES

                                                           NOTICE TO FILER OF DEFICIENCIES IN
                                     DEFENDANT(S).
                                                                ATTORNEY CASE OPENING




PLEASE TAKE NOTICE:

The following problem(s) have been found with your electronically filed document:



Date Filed              Doc. No.         Title of Doc.
ERROR(S) WITH DOCUMENT:




Other Error(s):
Attachments # 1 Civil Cover Sheet, Attachment # 2 Summons and Attachment # 3 Notice of
Interested Parties should not have been attached to Docket Entry No.1 Each document should
have been filed separately. You are not required to take any action to correct this deficiency
unless the Court so directs.



                                           Clerk, U.S. District Court

Dated: September 8, 2020                   By: /s/ Estrella Tamayo Estrella_Liberato@cacd.uscourts.gov
                                              Deputy Clerk



              − NOTICE TO FILER OF DEFICIENCIES IN ATTORNEY CASE OPENING −
